DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 02/28/2022. Claims 19-20 are currently pending with claims 1-18 cancelled by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korustan (US Patent 10059495) and further in view of Stahl (US Patent 3095965).

Regarding Claim 19, Korustan discloses a method of assembling a storage assembly (Fig. 1A, an assembled shipping container 10), the method comprising: 
providing an insert (22-Fig. 1B) having a width and a length (Fig. 1B, inner tray 22 has a width and length), the insert comprising one or more cavities (Fig. 1B, inner tray 22 has multiple defined cavities) configured to receive one or more components (Fig. 1B, the cavities of inner tray 22 are configured to receive one or more wine bottles 40); 
providing a case (Fig. 1A, container 10 has two halves 12) comprising a top portion and a bottom portion (Fig. 1A, container 10 is defined by top and bottom halves 12), wherein the bottom portion of the case defines a compartment (Fig. 2A, portion of half 12 which receives inner tray 22) configured to removably receive the insert (Fig. 1B, inner tray 22 is received by half 12 with mating portions 29(A-B) to retain tray 22 within half 12), the case comprising an opening for receiving the insert having a width that is less than the width of the insert and a length less than the length of the insert (Fig. 2A and Column 4, lines 17-21, the portion of edge 14 which comprises the inner tray 22 is larger than the opening of half 12).
However, Korustan is silent regarding: 
a method of assembling a storage assembly for a shaving razor system;
the insert comprising one or more cavities configured to receive one or more components of the shaving razor system; 
deforming the insert; 
inserting the deformed insert into the opening of the compartment; 
placing the one or more components of the shaving razor system into the one or more cavities in the insert; and 
securing the top and bottom portions of the case together.
Stahl teaches:
a method of assembling a storage assembly (Fig. 1, the entire case) for a shaving razor system (Column 1, lines 9-11);
an insert (16-Fig. 2) comprising one or more cavities (65 and 75-Fig. 2) configured to receive one or more components of the shaving razor system (Column 2, line 70 to Column 3, line1 and Column 3, lines 9-10, describes two portions receiving a shaving razor system);
deforming the insert (Figs. 1 and 2, Column 2, lines 66-70, examiner notes that, in order to hold the platform within the base, a deformation of the platform would occur where the studs are inserted into the openings of the platform);
 inserting the deformed insert into the opening of the compartment (Fig. 4, the platform 16 is inserted into base 12); 
placing the one or more components of the shaving razor system into the one or more cavities in the insert (Column 1, lines 9-11, safety razor and razors must be placed within corresponding portions of the case); and 
securing the top and bottom portions of the case together (Column 2, lines 59-65, latch holds the cover in the closed position).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the applicant’s invention, to have modified the container halves, compartments of the inner tray and the items stored within the inner tray as disclosed by Korustan, to have incorporated the razor system which is contained by the platform which is pressed into a case so to provide a sturdy case with maximum convenience for a user, while providing an economical case which easily assembled and operated (Column 1, lines 12-16, Stahl). 

Regarding Claim 20, Korustan and as modified by Stahl in the parent claim, Korustan discloses a method of assembling a storage assembly, and Stahl teaches:
separating the top and bottom portions of the case (Fig. 2, cover 14 and base 12 are separated); 
removing the one or more components of the shaving razor system from the one or more cavities in the insert (Column 2, lines 55-58, cleaning of the platform would require the safety razor and blades to be removed from the platform); 
deforming the insert sufficiently to remove the insert from the compartment of the bottom portion of the case (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be removed off the studs); 
cleaning the insert (Column 2, lines 51-59); 
deforming the insert sufficiently to insert the insert back into the opening of the compartment (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be inserted onto the studs); and 
placing the one or more components of the shaving razor system back into the one or more cavities in the insert (Column 1, lines 9-11, reassembly of the case would include placing a razor and blades back into the case, in order to have case for containing a razor and blades).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the applicant’s invention, to have modified the container halves, compartments of the inner tray and the items stored within the inner tray as disclosed by Korustan, to have incorporated the razor system which is contained by the platform which is pressed into a case so to provide a sturdy case with maximum convenience for a user, while providing an economical case which easily assembled and operated (Column 1, lines 12-16, Stahl). 

Response to Arguments
Applicant’s arguments, see pages 4-5 (102 rejection over Stahl), filed 02/28/2022, with respect to the rejection(s) of claim(s) 19-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Korustan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/02/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731